09-5333-ag
         Lopez-Ramirez v. Holder
                                                                                       BIA
                                                                               A094 770 521
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 4 th day of January,           two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                ROBERT A. KATZMANN,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _______________________________________
12
13       MERCY MAGALY LOPEZ-RAMIREZ, A.K.A.
14       MERCY MAGALY GALAN-LUCERO,
15                Petitioner,
16
17                          v.                                  09-5333-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:                    Howard L. Baker, Wilens & Baker
25                                          P.C., New York, New York.
26
27       FOR RESPONDENT:                    Tony West, Assistant Attorney
28                                          General; Richard M. Evans, Assistant
29                                          Director; Allen W. Hausmam, Senior
30                                          Litigation Counsel, Office of
1                           Immigration Litigation, United
2                           States Department of Justice,
3                           Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, and DECREED, that the petition for review

8    is DENIED.

9        Mercy Magaly Lopez-Ramirez, a native and citizen of

10   Ecuador, seeks review of a December 1, 2009, order of the

11   BIA denying her motion to reconsider.     In re Mercy Magaly

12   Lopez-Ramirez, No. A094 770 521 (B.I.A. Dec. 1, 2009).        We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15        We review the agency’s denial of a motion to

16   reconsider for abuse of discretion.     See Jin Ming Liu v.

17   Gonzales, 439 F.3d 109, 111 (2d Cir. 2006) (per curiam).           A

18   motion to reconsider must “state the reasons for the motion

19   by specifying the errors of fact or law in the prior Board

20   decision and shall be supported by pertinent authority.”

21   8 C.F.R. § 1003.2(b)(1).

22       In this case, the BIA did not abuse its discretion in

23   finding that Lopez-Ramirez failed to point to any legal or

24   factual error in its prior decision.     See id.   Indeed, as

25   the BIA concluded, contrary to Lopez-Ramirez’s contention in

                                  2
1    her motion, it had reasonably found that the medical

2    evidence she presented to demonstrate that she had suffered

3    from a stroke did not establish that she had suffered any

4    memory loss that would explain the significant discrepancies

5    and omissions between her credible fear interview, asylum

6    application, and testimony, on which the agency relied in

7    finding her not credible.     Thus, the BIA did not abuse its

8    discretion in denying her motion to reconsider its

9    affirmance of the immigration judge’s adverse credibility

10   determination.    See Jin Ming Liu, 439 F.3d at 111; 8 C.F.R.

11   § 1003.2(b)(1).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot. Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23




                                     3